Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 5/10/2019 and 6/17/2020 have been considered by the Examiner.
Specification
The disclosure is objected to because of the following informality: the final sentence of [0004] lacks ending punctuation, i.e. “…steam-cooking operation” should read “…steam-cooking operation.” Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informality:  “…oven cavity such one can add water” should read “…oven cavity such that one can add water.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12, 14-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mayberry (US2018259192A1).
Regarding claim 1, Mayberry teaches (Fig. 1) a cooking appliance (2) comprising: an oven cavity (4); a (Fig. 3) fan (34) configured to circulate air within the oven cavity ([0015]); a heater (30) adjacent to the fan and configured to heat the air circulated by the fan ([0002], [0017]); a water reservoir (18) defining a storage volume (22) configured to store water, wherein the heater extends into the storage volume so that at least a portion of said heater will be immersed in water when said storage volume is filled with water ([0018]-[0020], [0023] lines 5-9); said heater and said fan being operable to generate and circulate steam within the oven cavity during a steam-cooking operation ([0002], [0023] lines 5-9).
Regarding claim 2, Mayberry further teaches a fan cover covering the fan and the heater in said oven cavity, said fan cover adapted to accommodate an influx of air drawn by the fan and an outflow of air expelled by the fan ([0015]).
Regarding claim 12, Mayberry further teaches (Fig. 3) the water reservoir (18) comprises an opening (26) accessible outside said fan cover through which one can pour water in order to fill said storage volume (22) ([0020], [0022]).
Regarding claim 14, Mayberry further teaches (Fig. 3) the heater (30) substantially surrounds the fan (34) radially outward from the fan ([0003] lines 1-5).
Regarding claim 15, Mayberry further teaches (Fig. 1) a cooking appliance comprising (2): an oven cavity (4); a (Fig. 3) fan (34) configured to draw air in the oven cavity towards the fan and to expel and redistribute the air away from the fan, throughout the oven cavity ([0015]); a water reservoir (18) in the oven cavity configured to store water (22); a heater that substantially surrounds the fan and is configured to heat the air expelled by the fan such that the redistributed air is heated ([0002] lines 3-6), wherein at least a portion of the heater is received within the water reservoir such that the heater is 
Regarding claim 16, Mayberry further teaches a fan cover in the oven cavity and covering the fan and the heater ([0015]).
Regarding claim 20, Mayberry further teaches that the fan is a convection fan adjacent to a rear wall of the oven cavity and configured to circulate air within the oven cavity (Fig. 2, [0015]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8-11, 13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry.
Regarding claim 3, Mayberry teaches all of the elements of the current invention as stated above except that the fan cover and water reservoir together define a unitary convection shroud and are formed or attached together. Although Mayberry does not teach that the fan cover and water reservoir are formed or attached together, this claim limitation is not considered inventive under MPEP § 2144.04—Making Portable, Integral, Separable, Adjustable, or Continuous.
MPEP § 2144.04 cites the court decision from In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) that states "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." Mulberry teaches both a fan cover and a water reservoir adjacently covering the fan assembly. As constructing these two elements as a unitary shroud rather than two separate pieces would not have eliminated or hindered the desired function of either individual element, forming or attaching the fan cover and reservoir together would 
Regarding claim 8, Mayberry teaches all of the elements of the current invention as stated above except that at least a portion of the fan cover is received within the storage volume of the water reservoir. Although Mayberry does not teach that at least a portion of the fan cover is received within the storage volume of the water reservoir, this claim limitation is not considered inventive under MPEP § 2144.04—Reversal, Duplication, or Rearrangement of Parts.
MPEP § 2144.04 cites the court decision from In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) that determined claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were “held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” 
Although Mayberry does not explicitly state that at least a portion of the fan cover is received within the storage volume of the water reservoir, Mayberry does state that the fan cover baffle is placed over the convection fan assembly ([0015]) and that the water trough is shaped to surround a portion of the convection fan assembly ([0019]). A person of ordinary skill in the art, and thus a person of ordinary creativity, would be capable of arranging the two parts as described so that the fan cover baffle covers the convection fan assembly and is received within the storage volume of the water reservoir also surrounding the fan assembly. Additionally, arranging the fan cover so that at least a portion of it is received within the storage volume of the water reservoir does not modify the operation of the device and thus the claim limitations are considered a rearrangement of parts and are thus not considered inventive under MPEP § 2144.04.
Regarding claim 9, Mayberry teaches all of the elements of the current invention as stated above except that the heater extends lower into the storage volume than the fan cover. Although Mayberry does not teach that the heater extends lower into the storage volume than the fan cover, this 
MPEP § 2144.04 cites the court decision In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) that states that the “configuration of [an element of the claimed invention] was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” As extending the length of the heater or making the fan cover small enough so that the heater extends lower into the storage volume than the fan cover would not produce an unknown and unexpected result or inhibit the intended function of the described inventions, this claim limitation is not considered inventive under MPEP § 2144.04.
Regarding claim 10, Mayberry further teaches that the heater does not contact the water reservoir ([0023] lines 1-5).
Regarding claim 11, Mayberry teaches all of the elements of the current invention as stated above except that the heater approaches to within 3 cm of a bottom wall of the water reservoir. Although Mayberry does not teach that the heater approaches to within 3 cm of a bottom wall of the water reservoir, this claim limitation is not considered inventive under MPEP § 2144.05—Routine Optimization.
MPEP § 2144.05 states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Mayberry teaches (Fig. 6) the heater (30) extending into the water reservoir (22) but not touching a bottom wall of the water reservoir to heat the fluid within the reservoir and turn it into steam ([0023]). Applicant states in the specification that the heater approaches to within 3 cm of a bottom wall of the reservoir such that “the thermal energy from the lower section of the heater is used to convert water to steam” ([0040] lines 15-18). Therefore, the general conditions of the claim, the heater extending far enough into the 
Regarding claim 13, Mayberry teaches all of the elements of the current invention as stated above except that the water reservoir is removable from the oven cavity such one can add water to the storage volume thereof at a location remote from the oven cavity. Although Mayberry does not teach that the water reservoir is removable from the oven cavity such that one can add water to the storage volume thereof at a location remote from the oven cavity, this claim limitation is not considered inventive under MPEP § 2144.04—Making Portable, Integral, Separable, Adjustable, or Continuous.
MPEP § 2144.04 cites the court decision from In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) that states "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose." As obtaining access to the water reservoir in order to add water to the storage volume thereof is considered desirable, the claim limitation that the water reservoir is removable from the oven cavity such that one can add water to the storage volume thereof at a location remote from the oven cavity is not considered inventive under MPEP § 2144.04—Making Portable, Integral, Separable, Adjustable, or Continuous.
Regarding claim 18, Mayberry further teaches (Fig. 3) said fan (34) being located adjacent a rear wall of said oven cavity (Fig. 2, [0015]); said heater (30) surrounding the fan ([0003] lines 1-5); and the appliance further comprising a fan cover covering the heater and the fan ([0015]); wherein in operation said heater is effective to both heat water in which the heater is partially immersed within said storage volume (22) and to heat air expelled by said fan at a location above said storage volume, wherein combined effects thereof during operation are to generate said steam from said water such that the steam is carried by said expelled air, which is heated by said heater, as the heated expelled air is distributed throughout said oven cavity ([0002]-[0004], [0019]-[0020], [0023] lines 5-9); said water 
Mayberry does not teach that the fan cover is attached to or integrally formed together with said water reservoir. Although Mayberry does not teach that the fan cover is attached to or integrally formed together with said water reservoir, this claim limitation is not considered inventive under MPEP § 2144.04—Making Portable, Integral, Separable, Adjustable, or Continuous, as described above.
Regarding claim 19, Mayberry teaches all of the elements of the current invention as stated above except that the heater extends lower than the fan cover. Although Mayberry does not teach that the heater extends lower than the fan cover, this claim limitation is not considered inventive under MPEP § 2144.04—Changes in Size, Shape, or Sequence of Adding Ingredients, as described above.
Claims 4-5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry in view of Kim Cheol Jin et al. (EP1617148A1), hereinafter Kim.
Regarding claim 4, Mayberry teaches all of the elements of the current invention as stated above except that convection shroud is removably installed within said oven cavity via attachment to a rear wall thereof over said heater and said fan.
Kim teaches (Fig. 2) a heating apparatus for cooking comprising an oven cavity (11), a hot air convection chamber comprising a heater (18), a fan (19), and cover (19) over the heater and fan removably installed within the oven cavity via attachment to a rear wall of the cavity [0028]. Kim teaches the cover is removably installed within said oven cavity via attachment to a rear wall thereof over said heater and said fan so that the user can access the steam-generating heating system to clean it ([0041]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mayberry to incorporate the teachings of Kim to include that the convection shroud is removably installed within said oven cavity via attachment to a rear wall thereof 
Regarding claim 5, Mayberry teaches all of the elements of the current invention as stated above except that the water reservoir is removably attached to at least one of the fan cover or the rear wall of the oven cavity. Although the combination of Mayberry in view of Kim does not teach the water reservoir is removably attached to at least one of the fan cover or the rear wall of the oven cavity, this claim limitation is not considered inventive under MPEP § 2144.04—Making Portable, Integral, Separable, Adjustable, or Continuous, as described above.
Regarding claim 17, Mayberry teaches all of the elements of the current invention as stated above except that the fan cover and said water reservoir being formed or connected together to thereby yield a unitary convection shroud that is installable on and/or removable from a rear wall of the oven cavity as a single component.
Although the combination of Mayberry in view of Kim does not teach the fan cover and said water reservoir being formed or connected together to thereby yield a unitary convection shroud that is installable on and/or removable from a rear wall of the oven cavity as a single component, this claim limitation is not considered inventive under MPEP § 2144.04—Making Portable, Integral, Separable, Adjustable, or Continuous, as described above.
Futhermore, Kim does teach (Fig. 2) a cover (19) over the heater (18) and fan (19) removably installed within the oven cavity via attachment to a rear wall of the cavity [0028], as described above. Kim teaches the cover is removably installed within said oven cavity via attachment to a rear wall thereof over said heater and said fan so that the user can access the steam-generating heating system to clean it ([0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mayberry to incorporate the teachings of Kim to .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry in view of Jeon In-Ki et al. (EP3399237A2), hereinafter Jeon.
Regarding claim 6, Mayberry teaches all of the elements of the current invention as stated above except that the fan cover comprises an inlet hole in a front wall thereof to accommodate an influx of air, and a plurality of outlet holes distributed circumferentially in a perimeter wall thereof that laterally surrounds the heater and the fan to accommodate an outflow of air.
Jeon teaches (Fig. 2) a fan cover (30) for an electric oven comprising an inlet hole (32) in a front wall (31) thereof to accommodate an influx of air, and a plurality of outlet holes (34) distributed circumferentially in a perimeter wall (33) thereof that laterally surrounds the heater (50) and the fan (40) to accommodate an outflow of air ([0033]-[0034]). Jeon teaches a fan cover comprising an inlet hole in a front wall thereof to accommodate an influx of air, and a plurality of outlet holes distributed circumferentially in a perimeter wall thereof that laterally surrounds the heater and the fan to accommodate an outflow of air as it is capable of sucking up and removing contaminants generated when cooking the food and to heat an inside of the cavity ([0021]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mayberry to incorporate the teachings of Jeon to include that the fan cover comprises an inlet hole in a front wall thereof to accommodate said influx of air, and a plurality of outlet holes distributed circumferentially in a perimeter wall thereof that laterally surrounds the heater and the fan to accommodate said outflow of air. Doing so would enable the cover to suck up and remove generated when cooking the food and to heat an inside of the cavity.
Regarding claim 7, Mayberry teaches all of the elements of the current invention as stated above except that the perimeter wall of the fan cover substantially defines a depth of a receiving space 
Jeon teaches (Fig. 2) that the perimeter wall (33) of the fan cover (30) substantially defines a depth of a receiving space at a rear side thereof to accommodate the fan (40) and the heater (50) therein when the fan cover is installed at a rear wall of the oven cavity ([0033]-[0034]). Jeon teaches the fan cover substantially defines a depth of a receiving space at a rear side thereof to accommodate the fan and the heater therein when the fan cover is installed at a rear wall of the oven cavity as it is capable of sucking up and removing contaminants generated when cooking the food and to heat an inside of the cavity ([0021]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mayberry to incorporate the teachings of Jeon to include that the perimeter wall of the fan cover substantially defines a depth of a receiving space at a rear side thereof to accommodate the fan and the heater therein when the fan cover is installed at a rear wall of the oven cavity. Doing so would enable the cover to suck up and remove generated when cooking the food and to heat an inside of the cavity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571)272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        March 4th, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761